Rehearing granted, June 7, 2006

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7586



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK EDWARDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-00-136)


Submitted:   March 22, 2006                 Decided:   April 11, 2006


Before WILKINSON, TRAXLER, and MICHAEL, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Patrick Edwards, Appellant Pro Se. James L. Trump, William Edward
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Patrick     Edwards    appeals       the    district       court’s    order

denying   his   motion     for    return    of     administratively        forfeited

property.    The district court determined that the notice provided

by the Government was constitutionally adequate.                   We disagree.      No

attempt was apparently made to serve Edwards with notice of the

forfeiture proceeding either in person or at the location at which

he was then-incarcerated by federal authorities, despite the facts

that (1) he made an initial court appearance in the Alexandria

Division of the Eastern District of Virginia, the district and

division in which the forfeiture proceeding was initiated, on the

very day notice of the forfeiture proceeding was sent to the Wayne

County Jail in Detroit, an attorney’s address in Detroit, and a

residential     address    in    Chicago;    (2)       he   made   a    second    court

appearance in the Alexandria Division of the Eastern District of

Virginia the very day notice of the forfeiture proceeding was

published in The Wall Street Journal; and (3) he remained in

federal     custody     during     the     entire       period     in     which     the

administrative forfeiture action remained pending.                       Under these

circumstances,     we     conclude    that       notice      was   not    reasonably

calculated to apprise Edwards of the pendency of the action of

forfeiture.     See United States v. Minor, 228 F.3d 352 (4th Cir.

2000).    Accordingly, we vacate the judgment of the district court




                                     - 2 -
and   remand   for   further   proceedings.*   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    VACATED AND REMANDED




      *
      Because it was raised for the first time on appeal, we
decline to address the Government’s argument that notice of the
forfeiture was not required because Edwards’s plea agreement waived
his interest in any assets generated through money laundering.

                                   - 3 -